Citation Nr: 0503704	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a left arm 
disorder, claimed as pain.

5.  Evaluation of hemorrhoids, currently rated as zero 
percent disabling.

6.  Evaluation of shin splints of the right leg, currently 
rated as zero percent disabling.

7.  Evaluation of shin splints of the left leg, currently 
rated as zero percent disabling.

8.  Evaluation of bronchial asthma, currently rated as zero 
percent disabling.

9.  Evaluation of benign ovarian cyst, currently rated as 
zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to April 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  The veteran presented oral 
testimony at a hearing held in Las Vegas, Nevada, in March 
2004 before the undersigned Veterans Law Judge.

At the March 2004 hearing, the veteran indicated that she was 
withdrawing the claim of entitlement to service connection 
for a cervical spine disorder.  Therefore, the issues are 
listed on the title page.

The issues of evaluation for benign ovarian cyst is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In a November 2001 claim, the veteran raised the issue of 
service connection for a scar on the left elbow.  In the 
October 2002 rating decision, the RO granted service 
connection for a right knee scar.  While the rating decision 
mentions a scar on the left elbow, the issue of service 
connection for that scar was not specifically adjudicated.  
This matter is referred to the RO.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a right knee disability.

2.  There is no competent medical evidence that the veteran 
currently has a left knee disability.

3.  The evidence shows that the intermittent sinus 
tachycardia is not due to a cardiovascular disease or in-
service injury and that the veteran does not have another 
cardiovascular disease.

4.  There is no competent medical evidence that the veteran 
has a current left arm disability, claimed as pain.

5.  The evidence does not show that the veteran has 
hemorrhoids that are large or thrombotic, are irreducible, 
have excessive redundant tissue, or evidence frequent 
recurrences.

6.  The right shin splint is manifested by mild-to-moderate 
tenderness over the medial face of the tibia and slight 
functional impairment with no X-ray finding of abnormality.

7.  The left shin splint is manifested by mild-to-moderate 
tenderness over the medial face of the tibia and slight 
functional impairment with no X-ray finding of abnormality.

8.  The bronchial asthma is manifested by Forced Expiratory 
Volume in one second (FEV-1) at 95 percent of predicted value 
and Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 93 percent and by intermittent 
inhalational or oral bronchodilator therapy.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  The sinus tachycardia is not due to a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A heart condition was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  A left arm disability, claimed as pain, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

6.  The criteria for an evaluation in excess of zero percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).

7.  The right shin splint is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004).

8.  The left shin splint is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004).

9.  Bronchial asthma is 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 6602 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the veteran challenged the 
evaluation in her notice of disagreement to the October 2002 
rating decision granting service connection for hemorrhoids, 
shin splints of the right leg, shin splints of the left leg, 
and bronchial asthma.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA received a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The Board finds that the requirements of section 7105(d) have 
been met, as a statement of the case pertaining to the issues 
of the evaluations was sent to the veteran after the receipt 
of her notice of disagreement.

As for providing section 5103(a) notice, only after the 
October 2002 rating action was promulgated did the agency of 
original jurisdiction (AOJ), in January 2004, provide 
explicit notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence will be obtained 
by VA.

The AOJ provided the veteran an October 2002 rating decision 
and a statement of the case (SOC) in February 2003 that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  These 
gave notice as to the evidence generally needed to 
substantiate her claims.  The AOJ wrote to the veteran in 
January 2004 regarding the notification of the passage of the 
VCAA and the obligations of VA with respect to the duty to 
assist and duty to notify regarding the information and 
evidence necessary to substantiate her claims.  Specifically, 
the veteran was notified that VA has a duty to assist her in 
obtaining evidence necessary to substantiate her claim.  The 
veteran was notified that she should identify medical 
treatment and that VA would request identified medical 
evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A ; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  In addition, the veteran was 
afforded VA examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). The veteran has not identified any recent 
treatment by VA or any other source.  In addition, the 
October 2002 rating decision and the February 2003 SOC 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).

Additionally, in the January 2004 VCAA letter, the RO told 
the veteran that she could submit any additional evidence 
that supported her claims.  In a June 2004 letter, the RO 
informed that the veteran should submit any additional 
evidence concerning her appeal to the Board.  Put simply, the 
RO in essence told the veteran to submit any evidence in her 
possession that pertains to her claims.  Therefore, any lack 
of an explicit request to submit any evidence in the 
veteran's possession is a harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By the June 2004 letter, VA informed the veteran that her 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

Service medical records reflect that in March 1997 the 
veteran complained of left knee pain.  Following a physical 
examination, the assessment was to rule out a medial tibial 
plateau stress fracture.  In April 1997 the veteran underwent 
bone scan, which revealed bilateral focal increased activity 
with the medial tibial plateaus of both knees and likely 
represented stress fractures.  X-rays of the left tibia and 
fibula taken in April 1997 was normal.  A physical 
examination on May 5, 1997, revealed no muscle atrophy and a 
full active range of motion in both knees.  The assessment 
was bilateral medial tibial plateau stress fracture.  A 
physical examination on May 19, 1997, revealed that mild 
quadriceps atrophy was present bilaterally and that range of 
motion in both knees from zero degrees to 135 degrees.  A 
physical examination on May 27, 1997, revealed mild 
quadriceps atrophy bilaterally and full range of motion in 
both knees.  In June 1997 she had no muscle atrophy and had 
full range of motion in both knees.  Also, in June 1997 the 
impression had been changed to bilateral shin splints/tibial 
periostitis.  In July 1997, the impression was bilateral 
tibial periostitis.

Service medical records show that in August 1998, the 
veteran's pulse was reported as being either 100 or 72 beats 
per minute.  In September 1999, the veteran's pulse was 84 
beats per minute.  A September 1999 electrocardiogram (EKG) 
revealed a normal sinus rhythm and was considered to be 
normal.  In May 2000 the veteran's pulse was 92 beats per 
minute and the assessments included a family history of 
cardiovascular disease.  In August 2000, the veteran 
complained of dizziness after a one-mile run.  Her pulse was 
105 beats per minute, and it was noted that she had a prior 
medical history of tachycardia as a baseline.  The assessment 
was post-exercise vagal reaction.  A November 2000 Holter 
report revealed a normal sinus rhythm and no dysrhythmia.  In 
January 2001, the veteran's pulse was 92 beats per minute.  

At the March 2001 separation examination, the veteran denied 
having or having had a "trick" or locked knee, palpitation, 
or pounding heart.  She reported that she had had heart 
trouble.  In that regard, the examining physician noted that 
the veteran had an exercise-induced bronchospasm per 
pulmonary function tests on November 20, 2002, and a normal 
Holter monitor on November 20, 2002.  The physical 
examination revealed an external hemorrhoid that had mild 
erythema and was reducible in the 6 o'clock position.  The 
heart was normal.  The upper and lower extremities were 
normal.  Her pulse was 98 beats per minute when sitting, 82 
beats per minute in a recumbent position, and 107 beats per 
minute three minutes after standing.

VA medical records reflect that a physical examination in 
July 2001 revealed that the heart had a regular rhythm and 
that no murmur, S3, or S4 was present.  The veteran was 
tachycardic.  The diagnoses included tachycardia.  A 
September 2001 EKG revealed a normal sinus rhythm and was 
considered normal. 

A May 2002 VA gynecological examination revealed that the 
veteran's heart had a regular sinus rhythm without murmurs 
appreciated.

The veteran had a cardiovascular examination in May 2002.  
She reported that she had had a fast heart rate for the past 
two to three years.  Physical examination revealed a heart 
rate of 84 beats per minute on two separate occasions.  No 
murmurs or gallop sounds were audible.  No precordial 
pulsations were palpable.  

The veteran underwent treadmill stress testing in June 2002.  
She was able to be tested for over 10 minutes in duration, 
and achieved 13 metabolic equivalents (METS).  The study was 
limited by exhaustion and fatigue.  She had a hypertensive 
response to exercise, and no arrhythmia was noted.  The 
veteran's baseline EKG at the time of the treadmill testing 
was normal.

In June 2002 the veteran also underwent an echocardiogram, 
which showed no abnormality.  The heart chambers had normal 
dimensions.  There was normal systolic function of the left 
ventricle.  The valves appeared normal.  There was a trivial 
tricuspid regurgitation, which was physiologic in nature.  

The veteran was placed on an event monitor to try to capture 
whether she was having any rhythm disturbance.  She wore this 
device for approximately two weeks.  She complained 
intermittently of shortness of breath, dizziness, and chest 
tightness.  No rhythm disturbance other than intermittent 
tachycardia with heart rates up to 170 beats per minute was 
noted.  There were no S-T segment changes.

The examiner indicated that there was no documented 
arrhythmia even with the veteran being symptomatic.  The 
examiner noted that the veteran does develop sinus 
tachycardia intermittently, which may be related at least in 
part to poor physical conditioning.  The examiner reported 
that no other cardiovascular abnormality was uncovered.  The 
examiner indicated that the veteran had excellent exercise 
tolerance and was able to achieve 15 METS on the treadmill.  
The examiner stated that the chest pain and arm pain, which 
she had complained about, would not be related to any 
cardiovascular problem.

The veteran had a VA gastroenterological examination in May 
2002.  She reported a past history of external hemorrhoids.  
She denied any present rectal bleeding or hematochezia.  She 
also denied constipation or loose bowel movements, loss of 
sphincter control, or fecal leakage.  A physical examination 
of the cardiovascular system revealed that the heart sounds 
were normal and that there were no murmurs, rubs, or gallops.  
There was leg edema and no carotid bruit.  A colonoscopy 
revealed small non-bleeding internal hemorrhoids.  The 
impression was internal hemorrhoids on flexible colonoscopy 
that were totally asymptomatic.

The veteran underwent a VA bones examination in May 2002.  
She reported that she had episodes of pain over the anterior 
shin of both legs, which occurred two to three times a week 
and lasted for approximately four hours per episode.  She 
denied any redness or heat.  She indicated that she had 
episodes of anterior medial knee pain once a week, which 
lasted for two hours, but she denied any swelling or loss of 
motion in the knees.  In the ankles, she had no complaints of 
swelling, pain, or loss of motion.  She denied any 
instability, locking, giving way of the legs, or weakness.  
She reported that she took 250 milligrams of Naprosyn four 
times a day without complications.  She indicated that her 
bilateral tibial condition was stable without flare ups and 
that she had no restrictions regarding her work activities or 
activities of daily living.  

Physical examination revealed that the veteran was able to 
walk on her heels and toes, and performed a 100 percent 
normal squatting maneuver without difficulty.  There was no 
objective abnormalities regarding her tibias.  There was no 
deformity, angulation, or shortening.  There was no malunion, 
nonunion, or false joints.  There was mild tenderness with 
direct palpation on the subcutaneous borders of both tibias.  
There was no swelling, redness, weakness, or drainage.  There 
was no painful motion involving the knees or ankles.  The 
veteran had a normal gait with normal foot callosities and 
shoe wear patterns.  There was no ankylosis.  Both knees had 
an active normal range of motion from to zero to 140 degrees 
without pain or swelling.  Both ankles had a 100 percent 
normal active range of motion against moderate resistance 
with dorsiflexion to 20 degrees and plantar flexion to 45 
degrees without pain, swelling, or instability.  The leg 
lengths were equal.  There were no constitutional signs of 
bone disease, and there was no weight loss, fever, or 
debility.  X-rays of the both tibias were normal.  The 
diagnosis was mild anterior tibial shin splint that was 
intermittent in nature and was without neurologic or 
mechanical deficit.

The veteran also underwent a VA joints examination in May 
2002.  She reported that she had momentary left arm pain and 
numbness, which occurred when she sneezed.  She stated that 
she developed bilateral anterior knee pain in service at the 
same time she had shin splints.  Her current complaints were 
episodes of aching pain involving the medial aspect of her 
knees that occur approximately one time per week and last for 
two hours.  She denied any swelling, locking, clicking, 
instability, limited motion, or giving way of her knees.  She 
reported that occasionally, her knees felt weak.  

Physical examination revealed that she easily performed a 
squatting maneuver.  The left upper extremity had a normal 
appearance.  The left shoulder had a 100 percent, normal, 
pain-free active range of motion with forward flexion to 180 
degrees, abduction to 180 degrees, internal rotation to 90 
degrees, and external rotation to 90 degrees.  The left elbow 
had a 100 percent, normal, pain-free active range of motion 
with flexion to 145 degrees, supination to 85 degrees, and 
pronation to 80 degrees.  There was no tenderness or swelling 
about the elbow.  There was 100 percent, normal, pain-free 
active range of motion of the left wrist with dorsiflexion to 
70 degrees, palmar flexion to 80 degrees, radial deviation to 
20 degrees, and ulnar deviation to 45 degrees.  She had a 
normal grip strength and easily made a fist with the left 
hand.  

The knees had a normal appearance.  The knees had 100 
percent, normal, pain-free range of motion with flexion from 
zero to 140 degrees.  There was no tenderness or swelling in 
the knees.  Ligaments were intact to varus and valgus 
stresses.  The drawer signs were normal.  The McMurray's 
tests and Lachman's tests were normal.  X-rays of the both 
knees were normal.  

The diagnoses were intermittent episodes of bilateral knee 
pain without neurologic or mechanical deficit and no clinical 
findings of thoracic outlet syndrome on examination.
 
The veteran underwent a VA respiratory examination in June 
2002.  She stated that the frequency of asthma attacks 
depended on how often she exerted herself and that an attack 
lasted approximately 30 to 45 minutes.  She reported that she 
used Ventolin on as needed basis.  She denied any periods of 
incapacitation.  Physical examination revealed no presence of 
cor pulmonale, right ventricular hypertension, or pulmonary 
hypertension.  There was no evidence of restrictive disease.  
Pulmonary function tests revealed that Forced Expiratory 
Volume in one second (FEV-1) was 95 percent of predicted 
value and that Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) was 93 percent.  The report 
of chest X-rays reflects that there was some bronchial and 
peribronchial thickening suggesting bronchitis of either an 
acute or chronic nature, and that the heart was normal.  The 
radiologist's impression was bronchitis.  The VA examiner 
made the following diagnoses: no evidence of obstructive or 
restrictive ventilatory defect; normal diffusing capacity; no 
clinical evidence of acute or chronic bronchitis; and 
bronchial asthma by exertion and by history.

VA medical records reflect that at a January 2003 and January 
2004 annual gynecological examinations, the veteran's heart 
had a normal sinus rhythm without a murmur.  

The veteran was afforded a VA bones examination in February 
2004.  She reported that she continued to have consistent 
aching pain in her lower legs.  She said the pain was 
aggravated by long standing or walking, which resulted in 
episodes of swelling in the lower thirds of both tibias, and 
which she described as a three or four on a scale of one to 
ten.  She noted that she had full pain-free unrestricted 
motion of both knees and ankles with normal sensation 
involving both feet.  She indicated that she used Naproxen 
three or four times a week.  She stated that flare ups occur 
once or twice a week and last for as long as one day, with 
the pain being a seven or eight on a scale of one to ten.  
She noted that during a flare up, she was able to do all 
activities involving daily living and does not alter her 
normal daily activities, other than to avoid standing or 
walking for more than 20 minutes.  She indicated that she was 
able to do all of the activities of her job, a sales 
associate, and of daily living.  

Physical examination revealed the veteran did not require a 
cane or assistive device to ambulate.  She easily walked on 
her heels and toes, but complained of pain in the lower 
thirds of both tibias while walking on her toes.  She 
performed a 100 percent normal squatting maneuver without 
difficulty.  There were no objective abnormalities involving 
the lower legs other than direct tenderness over the medial 
face of both tibias, which involved the distal thirds of both 
tibias but not the ankles or knees.  There was no deformity 
angulation or shortening of the legs.  There was no malunion, 
nonunion, or fracture involving the tibias.  There was 
moderate direct tenderness over the medial face of both 
tibias absent the ankle joints.  There was no drainage, 
swelling, redness, or heat.  She had full, pain-free motion 
of both knees and ankles, and there was no obvious weakness 
involving the lower legs.  She had a normal gait with normal 
shoe wear patterns and normal colostomies on her feet.  There 
was no ankylosis involving the joints in the lower 
extremities.  

Both knees had a normal appearance with 100 percent normal 
active range of motion against strong resistance and without 
pain.  Both knees flexed from zero to "50" degrees without 
pain.  There was no swelling of the knees, and the ligaments 
were intact to varus and valgus stress.  There was a normal 
Drawer sign, and McMurray's and Lachman's tests were 
negative.  

Both ankles had 100 percent normal, pain-free range of 
motion.  Dorsiflexion was to 20 degrees without pain, and 
lateral flexion was to 45 degrees without pain.  There was no 
swelling or tenderness about the ankles.  The veteran had 
normal feet with normal alignment and no swelling or 
tenderness.  The examiner noted that during the course of a 
flare-up, the veteran had no limited motion or pain involving 
the knees or ankles and that during such an episode, it was 
expected that the veteran reduce her walking by 20 percent.  
The leg lengths were equal.  She had no weight loss, fevers, 
or debility.  X-rays of the tibias and the ankles were 
normal.  The diagnosis was bilateral chronic shin splints 
involving both tibias without neurologic or mechanical 
deficits.

The veteran had a VA gastroenterological examination in 
February 2004.  She denied any rectal bleeding, hematochezia, 
or change in bowel habits.  A physical examination of the 
cardiovascular system revealed that the heart sounds were 
normal and that there were no murmurs, rubs, or gallops.  
There was leg edema and no carotid bruit.  She declined a 
colonoscopy.  The impression was a past history of rectal 
bleeding with current non-bleeding internal and external 
hemorrhoids that were totally asymptomatic.

The veteran underwent VA pulmonary function test in February 
2004.  FEV-1 was 112 percent of predicted value and FEV-1/FVC 
was 117 percent.  VA chest X-rays taken in February 2004 
revealed no active disease.  

The veteran underwent a VA respiratory examination in March 
2004.  She reported that she continued to suffer from 
paroxysms of shortness of breath associated with chest 
tightness, wheezing, and cough suggestive of asthma, which 
were mostly precipitated by exercise.  She indicated that if 
she exercised without taking Ventolin, she had an asthma 
attack and that she had asthma even at times of rest.  She 
noted that the precipitating factors were high winds and 
exposure to cigarette smoke.  She denied any history of 
chronic cough, hemoptysis, fever, chills, or chest pains.  
The physical examination of the heart revealed that S1 and S2 
had a regular rate and rhythm.  There were no rubs, clicks, 
or murmurs.  Following the physical examination, the 
assessments were exercise-induced asthma and asthma.  The 
examiner noted that she continued to suffer from asthmatic 
problems and was dependent on a Ventolin inhaler not only to 
prevent attacks but also to treat her attacks.

At the March 2004 hearing, the veteran testified that her 
bilateral knee symptomatology began at the same time in 
service that the shin splints began.  She stated that no 
medical professional has diagnosed disorders causing her 
cardiac symptomatology and left arm symptomatology.  The 
veteran testified that the hemorrhoidal symptomatology was 
intermittent and that there was sometimes bleeding.  She also 
indicated that she had difficulty sitting during a 
hemorrhoidal flare up.  She described the pain from her shin 
splints as being a 9 on a scale of 1 to 10.  She stated that 
she could not do any exercising except for swimming.  She 
noted that her shin splints did not interfere with her 
current job because she was able to sit, but that she had 
quit a management position because that position required her 
to walk around.  She also reported that she only used her 
Ventolin inhaler during asthmatic attacks, which only 
occurred three to four times a month.  

At an April 2004 VA gynecological examination, the veteran's 
heart had a normal sinus rhythm.

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a cardiovascular disease 
when it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures warrant a 20 percent evaluation.  
Where hemorrhoids are large or thrombotic, are irreducible, 
have excessive redundant tissue, and evidence frequent 
recurrences, a 10 percent evaluation is required.  Mild or 
moderate hemorrhoids warrant assignment of a zero percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

A 40 percent disability rating is warranted for nonunion of 
the tibia and fibula, with loose motion and a brace.  For a 
malunion of the tibia and fibula, 30, 20, and 10 percent 
disability ratings are warranted for marked, moderate, and 
slight knee or ankle disabilities, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2004).

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2004).  
Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

The standard range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2004).  A 20 percent evaluation is 
warranted for marked limitation of motion, and a 10 percent 
disability rating requires a moderate limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  

A 10 percent rating is warranted when there is evidence of 
bronchial asthma with FEV-1 of 71 to 80 percent of the 
predicted value; or FEV- 1/FVC of 71 to 80 percent of the 
predicted value; or the need for intermittent inhalational or 
oral bronchodilator therapy.  A 30 percent rating requires 
FEV-1 of 56 to 70 percent of the predicted value; or FEV-
1/FVC of 56 to 70 percent of the predicted value; or the need 
for daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for bronchial asthma with FEV-1 of 40 to 
55 percent of the predicted value; or FEV-1/FVC of 40 to 55 
percent of the predicted value; or at least monthly visits to 
a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
for bronchial asthma is warranted for FEV-1 of less than 40 
percent of the predicted value; or FEV-1/FVC less than 40 
percent of the predicted value; or more than one attack per 
week, with episodes of respiratory failure; or when daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (2004).

V.  Analysis

A.  Service Connection

1.  Right and Left Knee Disabilities

Although the veteran had complaints of left knee pain in 
service in March 1997, a left knee disorder, as opposed to a 
disorder involving the medial tibial plateau, was not 
diagnosed.  On the March 2001 separation examination, a knee 
disorder was not diagnosed.  

At the May 2002 VA bones examination, both knees had a full 
range of motion with no pain or swelling during range of 
motion testing.  A knee disorder was not diagnosed at that 
examination.  

At the May 2002 VA joints examination, both knees again had a 
full range of motion with no pain during range of motion 
testing.  There was no tenderness or swelling in the knees.  
Ligaments were intact to varus and valgus stresses.  The 
drawer signs were normal.  The McMurray's tests and Lachman's 
tests were normal.  X-rays of the both knees were normal.  
The relevant diagnosis was intermittent episodes of bilateral 
knee pain without neurologic or mechanical deficit.  

At the February 2004 VA bones examination, both knees had 100 
percent, normal active range of motion against strong 
resistance and without pain on testing.  There was no 
swelling of the knees, and the ligaments were intact to varus 
and valgus stress.  There was a normal Drawer sign, and 
McMurray's and Lachman's tests were negative.  A knee 
disorder was not diagnosed.  Also, no other medical 
professional has diagnosed a knee disorder.
  
Although the diagnosis of the May 2002 VA joints examiner was 
intermittent episodes of bilateral knee pain without 
neurologic or mechanical deficit, at this time there is no 
competent evidence that the veteran has a disease or injury 
to account for her complaints.  At best, there is a complaint 
of pain without underlying pathology.  In the absence of in-
service disease or injury, service connection may not be 
granted.  Pain cannot be compensable in the absence of an in-
service disease or injury to which the pain can be connected 
by medical evidence.  Such a "pain alone" claim must fail 
when there is no sufficient showing that pain derives from an 
in-service disease or injury.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The preponderance of the evidence is against the claims, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a right 
knee disability and a left knee disability is denied.




2.  Heart Condition

Service medical records do not show a diagnosis of a 
cardiovascular disorder.  Instead, they reflect that the 
veteran had a history of tachycardia and that high pulse 
rates were noted.  Also, the September 1999 EKG was normal 
and in August 2000 the assessment was post-exercise vagal 
reaction.  A cardiovascular disorder was not diagnosed on the 
March 2001 separation examination.  Tachycardia was diagnosed 
in July 2001 and, more specifically, the May 2002 VA 
cardiovascular examination reflects that the veteran has 
intermittent sinus tachycardia.  However, the VA examiner 
indicated that the sinus tachycardia may be related at least 
in part to poor physical conditioning.  The examiner reported 
that no other cardiovascular abnormality was uncovered, and 
no other medical professional has diagnosed another 
cardiovascular disorder.  In other words, the intermittent 
sinus tachycardia has not be attributed to a cardiovascular 
disease or an injury that was incurred in or aggravated by 
active service.  See Sanchez-Benitez, 259 F.3d at 1361; 
38 C.F.R. §§ 3.304, 3.307, 3.309.  Also, there is no 
diagnosis of a cardiovascular disease.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a heart 
condition is denied.

3.  Left Arm Disability

Service medical records do not reflect complaints, findings, 
or treatment of a left arm disability.  On the May 2001 
separation examination, the upper extremities were normal.  
The May 2002 VA cardiovascular examiner did not diagnosis a 
left arm disability and indicated that the complaints of 
chest and left arm pain would not related to any 
cardiovascular problem.  The May 2002 VA joints examiner also 
did not diagnosis a left arm disability and indicated that 
there were no clinical findings of thoracic outlet syndrome 
on the physical examination.  No other medical professional 
has diagnosed a left arm disability.  While the veteran 
complains of left  arm pain, there is no competent evidence 
that the veteran has a disease or injury to account for her 
complaints.  Pain alone is not a disability.  See Sanchez-
Benitez, 259 F.3d at 1361.  In short, the evidence shows that 
there is no competent medical evidence that the veteran has a 
left arm disability.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for a left arm disability, claimed as pain, is 
denied.

B.  Increased Ratings

1.  Hemorrhoids

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the condition has not 
changed and an uniform evaluation, rather than a "staged 
rating," is warranted.

On the March 2001 separation examination, the only hemorrhoid 
found was a  reducible external hemorrhoid.  At the May 2002 
VA examination, the veteran denied any present rectal 
bleeding or hematochezia.  A colonoscopy revealed small, non-
bleeding internal hemorrhoids.  The impression was totally 
asymptomatic internal hemorrhoids.  At the February 2002 VA 
examination, she again denied any rectal bleeding or 
hematochezia.  The impression was a past history of rectal 
bleeding with current non-bleeding internal and external 
hemorrhoids that were totally asymptomatic.  At the hearing, 
the veteran testified that she sometimes had rectal bleeding 
and had difficulty sitting during the flare ups, which were 
intermittent.  In short, the evidence does not show that the 
veteran has hemorrhoids that are large or thrombotic, are 
irreducible, have excessive redundant tissue, or evidence 
frequent recurrences.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.

2.  Right and Left Shin Splints

In this case, the conditions have not changed and uniform 
evaluations, rather than a "staged ratings," are warranted.  
Fenderson, 12 Vet. App. at 126.

At the May 2002 VA bones examination, there was mild 
tenderness with direct palpation on the subcutaneous borders 
of both tibias.  The diagnosis was mild anterior tibial shin 
splint that was intermittent in nature and was without 
neurologic or mechanical deficit.  At the February 2004 VA 
bones examination, there was direct moderate tenderness over 
the medial face of both tibias at the distal thirds.  The 
February 1994 VA bones examiner noted that the veteran 
reduced her walking by 20 percent during a flare up of shin 
splints.  Such findings reflect a slight impairment of both 
tibias.

Although the initial diagnosis in service was bilateral 
stress fractures, there is no evidence of a malunion or a 
nonunion of either the right tibia and fibula or the left 
tibia and fibula.  X-rays of the tibias taken in May 2002 
were normal.  X-rays of the tibias taken in February 2004 
were normal, and the February 2004 VA examiner specifically 
noted that there was no malunion, nonunion, or fracture 
involving the tibias.  Furthermore, there is no evidence of a 
moderate knee or ankle disability in either lower extremity 
or of a moderate impairment of either tibia.  The three VA 
examinations reflect that there was no limitation of motion 
in either knee or either ankle and no pain on motion in any 
of those joints.  In fact, the February 2004 VA examiner 
noted that the veteran had no limited motion or pain 
involving the knees or ankles during a flare up of shin 
splints.  Such findings reflect no functional impairment of 
the knees or ankles from the bilateral shin splints, and 
therefore 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  In 
short, ratings in excess of 10 percent under Diagnostic Code 
5262 or the diagnostic codes for limitation of motion of the 
knees and ankles (Diagnostic Codes 5260, 5261, and 5271) are 
not warranted for shin splints of either lower extremity.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign higher ratings.  

3.  Bronchial Asthma

In this case, the condition has not changed and an uniform 
evaluation, rather than a "staged rating," is warranted.  
Fenderson, 12 Vet. App. at 126.

The June 2002 VA pulmonary function tests revealed that FEV-1 
was 95 percent of predicted value and FEV-1/FVC was 93 
percent.  February 2004 VA pulmonary function tests revealed 
that FEV-1 was 112 percent of predicted value and that FEV-
1/FVC was 117 percent.  These results do not warrant a 10 
percent rating.  However, the evidence shows that the veteran 
uses intermittent inhalational therapy.  She reported at the 
June 2002 VA examination that she used Ventolin on as needed 
basis.  Also, the March 2004 VA examiner noted that the 
veteran was dependent on a Ventolin inhaler for prevention 
and treatment of attacks.  At the hearing, the veteran 
testified that she only used her Ventolin inhaler three to 
four times a month, which was the frequency of her asthmatic 
attacks.  Accordingly, a 10 percent disability rating is 
warranted.  However, there is no evidence that she uses daily 
inhalational or oral bronchodilator therapy or that 
inhalational anti-inflammatory medication is required.  
Therefore, a rating in excess of 10 percent is not warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign higher rating.  The Board notes that the impression 
of the radiologist reading the June 2002 chest X-rays was 
bronchitis, either of a chronic or acute nature.  However, 
the June 2002 VA examiner diagnosed no clinical evidence of 
acute or chronic bronchitis and the March 2004 VA examiner 
did not diagnosis chronic bronchitis.  Therefore, Diagnostic 
Code 6800 (chronic bronchitis) is not applicable.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a heart condition is denied.

Service connection for recurrent left arm pain is denied.

An evaluation in excess of zero percent for hemorrhoids is 
denied.

A 10 percent disability rating for right shin splint is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

A 10 percent disability rating for left shin splint is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

A 10 percent disability rating for bronchial asthma is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The medical evidence reflects that the veteran has abdominal 
pain.  Also, the VA examinations reflected not address 
whether the veteran is taking medication, specifically birth 
control pills, to control the symptoms of the ovarian cyst 
and whether such medication is controlling symptomatology.  
See 38 C.F.R. § 7615 (2004).

Accordingly, this case is remanded for the following:

The AMC should schedule the veteran for 
VA examination to determine the current 
severity of the ovarian cyst.  The 
examiner should address the following: 
(1) whether the abdominal pain is 
associated with the ovarian cyst; (2) 
whether the veteran is taking medication, 
to include birth control pills, to treat 
the ovarian cyst; and (3) if she is 
taking medication to treat the ovarian 
cyst, whether the symptomatology of the 
ovarian cyst is completely controlled, 
partially controlled, or not controlled 
at all by the use of medication. 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


